Citation Nr: 0927130	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

2.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from January 
2003 and March 2003 rating decisions by the Phoenix RO.  By 
letter of August 2004, the Veteran was notified that the tape 
of a January 2004 Travel Board hearing was lost and offered 
the opportunity for another hearing.  In October 2004, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In January 2005 and in September 2006, these matters were 
remanded for additional development.  In March 2009, the 
Board sought an advisory medical opinion from the Veterans 
Health Administration (VHA) in the matter of service 
connection for a bilateral knee disability.  In April 2009, 
the Veteran submitted a March 2009 private medical opinion 
and waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that prior to 
service the Veteran had a right knee disability that required 
surgery, and that the disability was not aggravated by 
service.

2.  A chronic left knee disorder was not manifested in 
service; arthritis of the left knee was not manifested in the 
first postservice year; and a preponderance of the evidence 
is against finding that the Veteran's left knee disability is 
related to his service.

3.  A chronic right shoulder disorder was not manifested in 
service; arthritis of the shoulder was not manifested in the 
first postservice year; and a preponderance of the evidence 
is against finding that the Veteran's right shoulder 
disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

An October 2002 letter (prior to the rating decisions on 
appeal) informed the Veteran of the evidence needed to 
support his claim and evidence he should submit.  While he 
did not receive complete notice prior to the initial rating 
decision, he was provided essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  August 2003, October 2003, and 
September 2006 letters explained the assistance VA would 
provide to obtain evidence and information in support of his 
claims, evidence and information he should submit, and 
explained how disability ratings and effective dates of 
awards are assigned.  An October 2007 supplemental statement 
of the case readjudicated the matters.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction).  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations and the Board sought a VHA 
advisory opinion regarding the Veteran's right knee 
disability.  The Veteran was advised of this opinion, and was 
afforded opportunity to respond.  In April 2009, he submitted 
a private medical opinion with a waiver of RO initial 
consideration.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty is met.  

II. Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Bilateral Knees

The Veteran's STRs include an enlistment examination report 
that shows he had a scar on his right knee.  Associated 
medical history report indicates he underwent a right knee 
meniscectomy in 1962 and that there were no sequelae.  In 
October 1966, he reported that he fell on his left knee two 
days prior; his left knee pain had improved, but his right 
knee started bothering him.  He was placed on light duty with 
no running, jumping, or prolonged standing for 5 days.  A 
January 1967 record notes he had a twisting knee injury; it 
is unclear from the record whether the injury was to both 
knees or to the right knee only.  There was full range of 
motion and some questionable instability medially but no 
effusion or crepitus.  X-rays of the knee were normal.  He 
was given crutches.  A follow-up later that month showed his 
knee was much improved.  On service separation examination, 
there were no complaints, findings, or diagnosis of a knee 
disorder; on clinical evaluation the lower extremities were 
normal.

December 1994 treatment records from a private hospital note 
the Veteran underwent a lateral release arthrotomy and bone 
graft.  The principal diagnosis was left knee patellofemoral 
chondromalacia.  

Chiropractic records from 1996 to 2002 do not appear to 
relate to the Veteran's knees.

A January 2001 private treatment record notes the Veteran's 
history of knee problems and degenerative joint disease.  He 
complained of pain in both knees, right worse than left.  His 
past medical history included a 1995 fall with injury to the 
left knee, and left knee surgery that same year.  

A September 2002 statement from R. F., D.C., indicates that 
he treated the Veteran intermittently since 1976.  He stated 
that over the years he treated the Veteran for back and 
pelvic-sacral pain, and also noted that the Veteran has had 
bilateral knee pain/weakness with decreased mobility.  

In October 2002, W. H., M.D. evaluated the Veteran (who had 
not been seen in approximately 8 years).  He noted the 
veteran's past medical/surgical history.  The presumptive 
diagnosis was osteoarthritis, severe postop with varus 
deformities of both knees and marked restriction of range of 
motion.  Another October 2002 record from Dr. W. H. notes 
that, based on X-rays he received from the Veteran, he 
suspected the Veteran had "severe osteoarthritis of his knee 
[which knee unspecified] with evidence of previous operative 
procedures and varus deformities".  The physician did not 
indicate which knee was involved.  

An undated letter from J. M., an internist, advises that he 
had treated the Veteran since January 2001.  He states that 
the Veteran has had arthritis for many years dating back to 
at least 1961 when he had surgery on his "left" knee.  
Recent X-rays of the knees in October 2002 confirmed 
degenerative arthritis.

On November 2002 VA general medical examination, the 
Veteran's claims file was not reviewed.  He reported having 
right knee surgery in 1961, and that he was treated in 
service for bilateral knee problems.  The Veteran did not 
know enough details to say whether there was a new condition 
in service with the left knee or whether there is evidence 
that the right knee preexisting problem was aggravated in 
service.  The examiner commented that the records would have 
to be reviewed for that determination.  The Veteran reported 
that he had progressive knee problems after service.  2002 X-
rays of the right knee revealed multiple loose bodies, severe 
medial joint space narrowing, sclerosis and spur formation.  
X-rays of the left knee revealed moderate to severe medial 
compartment narrowing with sclerosis and spur formation, as 
well, and patellofemoral joint involvement.  The impression 
included bilateral degenerative arthritis of the knees.

On February 2003 VA examination it was noted that the 
Veteran's claims file was reviewed.  He reported that he had 
no symptoms after he had knee surgery as a teenager until he 
reinjured the knee in service.  He had no knee symptoms on 
separation from service, but reinjured the knee in 1970 when 
he twisted it stepping on a rock.  He twisted it again in 
1974 playing softball.  He reported that he had arthroscopic 
knee surgery approximately 10 years prior, then a bone graft 
2 to 3 years later to "improve the tracking".  He indicated 
he had the bone graft performed because he twisted his knee 3 
to 4 times a year.  The impression was right knee status post 
surgery with degenerative joint disease and left knee 
degenerative joint disease.  The examiner opined that the 
right knee condition was not due to military service.  He 
noted that the Veteran had surgery prior to entering service 
and that the several twisting injuries he reported were not 
likely to have produced the significant degenerative joint 
disease nor likely in any way to have caused genu varus.  He 
also opined that the left knee degenerative joint disease was 
not related to military service(with the same rationale as 
for the right knee).  

A July 2003 letter from R. F, D.C. indicates he reviewed 
records of treatment the veteran received elsewhere.  He 
treated the Veteran for similar complaints at his office and 
noted the Veteran had diagnoses of 
osteoarthritis/degenerative joint disease of the knees and 
shoulders.

A July 2003 letter from W. H., M.D, indicates on evaluation 
the Veteran reported that his complaints were related to his 
service in Vietnam.  The Veteran provided some information, 
which was reviewed, and did not exactly match with what he 
reported.  Inconsistencies included his report that he was 
put on light duty during basic training and that he did not 
have physical therapy or X-rays in service, while STRs 
revealed that X-rays of his knees were taken.  He also 
reviewed other STRs that related to his knees.  The physician 
stated "it is apparent that he is service connected for 
disability, which he has at present, related to injuries 
while he was in the service.  There is no question about this 
even though his records are not the best and not what one 
would like to see.  Note that I have reviewed the x-rays of 
his knees on 10/31/2002, which showed severe osteoarthritis 
of his knee with evidence of previous operative procedure and 
varus deformities.  This is what one would except from review 
of his history and must be related to, although not 
completely caused by but related to and injured by, problems 
while he was in the service".

At the October 2004 videoconference hearing, the Veteran 
stated that his STRs were inaccurate because they indicated 
that he twisted his knee when he actually dislocated the 
patella.  He believed that the meniscus probably was caught 
between the bones and that he ground the cartilage or the 
meniscus up in both knees, which caused the arthritis.  He 
also discussed other episodes of bilateral knee dislocations 
in service. 

An October 2004 letter from Dr. W. H. notes his previous July 
2003 report.  He referred to the information about bilateral 
knee treatment in service and the fact that there is a 
medical record of his treatment including some reports 
regarding X-rays and medication.  He reiterated that the 
Veteran should be service connected for disability because he 
incurred injuries to his knees in service and that this has 
been present and continued.  The diagnosis was osteoarthritis 
of the knees; Dr. W.H. stated that the condition of the 
Veteran's knees is the direct result of his injuries in 
service.  

On March 2005 VA examination, the Veteran reported that he 
first injured his left knee while running in 1966 and that he 
suffered a severe twist.  No X-rays were taken and he was 
given an ace bandage and medication.  In 1967, he injured his 
right knee while running when his patella dislocated.  After 
it was reduced in the field, he was give an ace bandage in 
the infirmary and returned to regular duty.  A few weeks 
later the patella dislocated again, and he was given an ace 
bandage.  In 1967 and 1968, the right knee dislocated when he 
was in Vietnam, and he was put on light duty for 5 to 6 days.  
In 1968 he also had a dislocation on the left side that was 
reduced and he went to sick call.  No X-rays were taken.  He 
reported that in 1969 both knees began to dislocate 
intermittently and he went to a doctor in Ohio who reduced 
the dislocations and applied ace bandages.  In 1970, he was 
having problems with the left knee.  X-rays were taken, and 
he was told he had shattered cartilage in the right knee.  He 
reported that as a child he had surgical repair of left knee 
cartilage.  He was repeatedly told by treating physicians 
that he had severe degenerative joint disease in both knees 
and that they would eventually require total knee 
replacements.  After examination of the Veteran's knees, the 
diagnosis was bilateral patellofemoral syndrome and 
degenerative joint disease, documented on March 2005 X-rays.  

On May 2005 VA examination it was noted that the Veteran's 
claims file was reviewed, and the evidence was summarized by 
the orthopedist.  The physician paid particular attention to 
early postservice records to see if there was evidence of a 
link between his problems in service and difficulties in the 
joints that appeared after service.  He was unable to find 
any early records.  He noted a 2001 notation by a physician 
that the 1995 left knee surgery was secondary to a fall with 
"injury to the left knee".  He opined that based on the 
description of the Veteran's knee injury in service, the lack 
of extensive physical findings or of prolonged or ongoing 
follow-up problems with the injury, the absence of any 
indication at his final physical examination and history of 
ongoing problems, as well as absence of any documented 
problems in the two or more decades after leaving the 
service, it was less likely than not that the Veteran's 
bilateral knee disease originated in service.  He also opined 
that it was less likely than not that his right knee problem 
was significantly aggravated by service.  He added that he 
considered all of the medical evidence of record in rendering 
his opinion.  

2005 to 2007 VA treatment records indicate the Veteran 
received physical therapy for his knees and that he underwent 
total left knee replacement in November 2006.

An October 2006 statement from one of the veteran's former 
employees indicates he worked for the Veteran from 1984 to 
1993, and during that time was aware of the veteran's bad 
knees.  He stated that the veteran sought treatment for his 
knees over the years, and that they worsened to the point 
where he had to close his cabinet making shop.

An October 2006 statement from the Veteran's brother-in-law 
indicates he has known the Veteran since 1973 and that 
shortly after that time he became aware of the Veteran's knee 
problems.  He added that the Veteran was unable to 
participate in normal physical activities for a man of his 
age.

A November 2007 letter from a serviceman who was the 
Veteran's squad leader indicates he recalls the Veteran 
twisted his leg and fell to the ground while getting 
explosives.  The Veteran received minimal medical treatment 
and bed rest.  
In March 2009, the Board sought a VHA medical advisory 
opinion regarding the Veteran's right knee to determine of 
there was clear evidence to rebut the presumption of 
soundness on enlistment and whether there was evidence of a 
permanent worsening of a pre-existing right knee disability 
beyond natural progression during service.  The consulting 
orthopedic expert noted specific records from the Veteran's 
service that included the enlistment examination that showed 
a right knee scar, a prior history of right knee surgery at 
age 13, and a notation that there was no sequela from the 
meniscectomy.  In response to the question of whether there 
was clear evidence in the record of right knee pathology 
other than a scar when the Veteran entered service, the 
expert indicated that given the evidence of a scar and the 
history of knee surgery at age 13 (that he assumed was a 
meniscectomy), there was a clear disposition to development 
of subsequent degenerative arthritis in a knee with prior 
arthrotomy and meniscectomy.  As to the matter of aggravation 
in service, he stated that there was documentation of several 
right knee injuries in service.  The lack of documentation of 
continued problems at the time of separation or over the 
subsequent 20-year period supported that there was no 
apparent permanent increase in the severity of the Veteran's 
disability during service.  He added that one would expect a 
normal progression to degenerative arthritis given the 
Veteran's history of knee surgery as a teenager.  He believed 
his opinion explained the other opinions of record.

A March 2009 letter from J. W., M.D., notes that the 
Veteran's knee difficulties started in 1966 when he suffered 
a dislocation of his left kneecap during basic training and 
then suffered subsequent dislocations of both knee caps 
through the years.  In 2006 and 2007, he underwent total knee 
replacements on the right and then the left.  The Veteran 
provided the physician with some medical records that 
included a 1966 record of a left knee injury, an operative 
report, and a 2004 report.  Dr. J. W. opined that the 
Veteran's problem was directly related to injuries originally 
sustained during basic training and ultimately culminated in 
total knee replacements.  

With respect to the Veteran's right knee disability, he is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-
existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

Thus, it is the Secretary's burden to rebut the presumption 
of in-service aggravation by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111; Laposky v. Brown, 4 Vet. App. 331 
(1993); VAOPGCPREC 3-2003.

While the record amply documents a pre-service right knee 
injury that required surgical intervention, it does not show 
that on service entrance there was knee pathology beyond the 
surgical scar (and any latent residuals of surgery, to 
include a pre-disposition for arthritis).  Consequently, the 
Veteran is presumed sound for right knee pathology (other 
than the surgical scar) on entry in service.   

As the record showed the Veteran's right knee was symptomatic 
during service (as evidenced by complaints of pain) he is 
also entitled to a further presumption that his right knee 
disability was aggravated by his service; this presumption 
likewise is rebuttable only by clear and unmistakable 
evidence of non-aggravation.

The Board finds that there is also clear and unmistakable 
evidence that the Veteran's right knee disability was not 
aggravated by his service.  The opinions by his private 
physicians, Dr. W. H. and Dr. J. W. address direct causation 
(refer to a direct relationship between injuries in service 
and current right knee disability); they do not note the pre-
service injury and surgery, and do not specifically address 
whether the pre-existing disability (the surgical scar and a 
pre-disposition to arthritis) was aggravated by service.  
Thus, the July 2003, October 2004, and March 2009 opinions 
are not probative to the matter at hand.  

In contrast, the VHA physician discussed the knee scar and 
pre-service surgery, and was very clear in stating that, 
despite the injuries in service, there was no evidence of 
aggravation of right knee disability in service.  He 
specifically found that the degenerative arthritis of the 
Veteran's right knee was what was to be expected as the 
natural progression of disability that started at age 13, and 
provided an explanation of the rationale for there being no 
aggravation of right knee disability during service (i.e., 
that no additional chronic pathology was shown, with no 
documentation of ongoing problems at separation or for 20 
years thereafter).  As was noted, there is no medical opinion 
to the contrary (i.e., acknowledging that there was a 
preservice right knee surgery and identifying any chronic 
pathology that was superimposed in service).  

While arthritis may be service connected on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) if 
manifested to a compensable degree in the first postservice 
year, such does not apply in the instant case as right knee 
arthritis was not shown until many years after service.

The Veteran and his representative argue that the 
presumptions of soundness and aggravation are not rebutted 
because there was nothing more than a scar noted in service; 
because he was reported as having "no sequela" from his 
preservice meniscectomy; and because the right knee became 
symptomatic during service.  However, the STRs do not show 
the right knee remained symptomatic in service (no 
abnormality was noted on separation), or that any additional 
chronic right knee pathology was acquired in service.  
Without evidence of any pathology that became manifest in 
service and persisted, aggravation of right knee disability 
in service may not be conceded.  See 38 C.F.R. § 3.306(b).  
There is no medical evidence in the record that points to any 
specific right knee pathology that is shown to have become 
manifest in service.  Whether there is evidence of a 
worsening of a disability is a question that is medical in 
nature and requires appropriate training/expertise; it is not 
a matter capable of resolution by lay observation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau 
v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  

As an orthopedic specialist has opined, with explanation, and 
with no specific medical opinion to the contrary, that the 
Veteran's right knee disability did not increase in severity 
during service, the Board finds that there is clear and 
convincing evidence that the Veteran's preexisting right knee 
disability (postoperative residuals of an injury) was not 
aggravated by his service.  Accordingly, the claim of service 
connection for a right knee disability must be denied.

It is not in dispute that the Veteran has a left knee 
disability; degenerative joint disease has been diagnosed and 
he underwent left total knee replacement.  It is also not in 
dispute that the Veteran injured his left knee in service 
(although he alleges more injuries than are documented in his 
STRs).  What remains to be established is whether the current 
left knee disability is related to service/injuries therein.  

There was no left knee abnormality found on service 
separation examination, and the earliest evidence of 
postservice left knee problems is not until 1995.  Therefore, 
service connection on the basis that a left knee disability 
became manifest in service and persisted is not warranted.  
See 38 C.F.R. § 3.303(b).  As left knee arthritis was not 
manifested in the first postservice year, service connection 
for such pathology on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) likewise is not warranted.  

There is conflicting medical evidence of record as to whether 
the Veteran's current left knee disability may be related to 
his service/injuries sustained therein.  Medical opinions in 
support of his claim were provided by Dr. W. H. and Dr. J. W.  
Both physicians essentially related the Veteran's left knee 
disability to injuries in service.  Opinions by VA examiners 
are to the effect that the current left knee disability is 
unrelated to service.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, in weighing the respective medical opinions, the Board 
concludes that the VA opinions merit the greater probative 
weight.  The physicians reviewed the claims file, and 
demonstrated a familiarity with the actual medical history; 
and their opinions are supported by explanation of rationale.  
The private opinions carry less probative weight because 
neither physician explained the rationale for the opinion or 
showed familiarity with the record.  Both reported that the 
Veteran provided only a few records to review, and to a large 
degree each relied on medical history provided by the Veteran 
(since Dr. W. H. found inconsistencies between the Veteran's 
reported history and the few medical records provided, the 
reported medical history is considered unreliable).  The 
Board also observes that neither of the private physicians 
appeared to be aware that the Veteran's left knee surgery in 
1994 was reported as being secondary to a fall.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left knee disability.  Accordingly; the 
benefit-of-the-doubt doctrine does not apply; the claim must 
be denied.

Right Shoulder

The Veteran's STRs include a March 1968 treatment note that 
indicated he complained of a right shoulder ache and that 
there had been mild trauma to the shoulder with some residual 
tenderness in the deltoid muscle; the impression was "ms 
pain". The following month, he complained of right shoulder 
pain.  An examination of the shoulder was unremarkable; there 
was good range of motion and the shoulder was nontender.  He 
was advised about chronic and low healing of mild joint 
symptoms.  He returned to duty.  His July 1969 service 
separation examination was silent for right shoulder 
complaints, findings, or diagnosis.  The right upper 
extremity was normal on clinical evaluation.

Chiropractic records from 1996 to 2002 do not specifically 
relate to the Veteran's right shoulder other than by a July 
1996 notation that refers to an aggravation of neck/right 
shoulder pain.

An October 2002 orthopedic history obtained by Dr. W.H. 
indicates that the Veteran's shoulder symptoms started in 
1974.  

A July 2003 letter from the Veteran's chiropractor notes the 
Veteran had chronic shoulder complaints, and was treated by 
the chiropractor for several years.  He also reviewed records 
of treatment from elsewhere.  The diagnosis was 
osteoarthritis/degenerative joint disease.  

A July 2003 letter from Dr. W. H. indicates he reviewed some 
of the Veteran's STRs and that an April 1968 record notes the 
Veteran complained of shoulder pain after falling off a piece 
of heavy equipment.  He added that the records were difficult 
to interpret but it appeared that he had continued problems 
in service for which he was treated.  

2003 to 2007 VA treatment notes do not show treatment for the 
Veteran's right shoulder.  

An October 2004 letter from Dr. W. H. reiterates his comments 
about the shoulder injury in service and the treatment the 
Veteran received.  He believed the Veteran should have right 
shoulder disability service connected because he sustained 
injuries to his right shoulder in service.  Examination found 
tendinosis or a possible partial rupture of the rotator cuff.  
The diagnosis was osteoarthritis of the right shoulder, 
partial tear of the rotator cuff.  

At the October 2004 videoconference hearing, the Veteran 
testified that he injured his right shoulder in service when 
he fell off a bull-dozer.  He stated that it was reported as 
a sore shoulder and that nothing was ever done about it.  

On March 2005 VA examination it was noted that the Veteran's 
claims file was reviewed.  He reported that in 1967 he fell 
off a bulldozer, approximately 8 to 10 feet, and wrenched his 
right shoulder.  He was taken to a field hospital, but no X-
rays were taken.  The dislocation was reduced and his arm was 
place in a sling.  He returned to regular duty 1 to 2 weeks 
later.  He indicated that over the past 14 years he was 
treated by various doctors, and that Dr. W. H. suggested 
rotator cuff repair.  He also received chiropractic 
manipulations of the shoulder.  The diagnosis was right 
shoulder impingement syndrome between the head of the humerus 
and the acromion.  X-rays of the right shoulder revealed 
hypertrophic changes superiorly at the acromion process and 
distal clavicle.  

On May 2005 VA examination it was noted that the Veteran's 
claims file was reviewed.  The orthopedist summarized 
pertinent evidence; he noted that X-rays of the right 
shoulder showed only acromioclavicular joint changes without 
extensive arthritis.  He opined, based on the description of 
the veteran's shoulder injury in service, the lack of 
extensive physical finding or ongoing follow-up problems with 
the injury, the absence of any indication at his final 
physical examination and history of ongoing problems, as well 
as absence of any documented problems in the two or more 
decades after leaving the service, that it was less likely 
than not that the right shoulder disability originated in 
service.  He added that all of the records, including the 
letter from Dr. W. H., and the STRs, were considered.

As noted, the evidence shows the Veteran sustained a minor 
right shoulder injury in service that resolved, and that no 
right shoulder abnormality was found on service separation 
examination.  As there is no evidence of a chronic right 
shoulder disability in service, no evidence of postservice 
right shoulder disability prior to July 1996, and no evidence 
of right shoulder arthritis in the first postservice year, 
service connection for a right shoulder disability on the 
basis that it became manifest in service and persisted, or on 
a presumptive basis (for right shoulder arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.
As there is evidence of a right shoulder injury in service 
and of a current right shoulder disability, service 
connection may be established with competent (medical) 
evidence of a nexus between his the right shoulder disability 
and the injury in service.  A letter from Dr. W. H. provides 
such opinion; however, its probative value is limited, as it 
is not accompanied by an explanation of rationale, but is 
conclusory.  Notably, the physician indicated in a treatment 
record that the Veteran did not experience shoulder symptoms 
until 1974 - approximately 5 years after service.  The Board 
finds the VA examiner's opinion more probative, and 
persuasive, as he expressed familiarity with the entire 
factual record, and provided a  detailed explanation of 
rationale (summarized above).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Accordingly, the benefit-of-the-doubt doctrine does not 
apply; the claim is denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a right shoulder disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


